Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-10 are objected to because each claim should depend upon claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fekete (PG/PUB 20110190948)


Claim 13. 
Fekete teaches a system (ABSTRACT, Figure 4 e.g. see distributed control via a network) comprising:
a sensor disposed on a parcel of land, the sensor being configured to detect moisture conditions; 0039, Figure 8(a), 0050, Figure 4-408, 0089 e.g. “ Field module may be connected to one or more sensors 408 and one or more devices 409.”)

watering equipment comprising a watering pump and processing circuity, the processing circuitry being configured to direct the watering pump to operate in accordance with an operational mode (Figure 1-111, 0008-0011 e.g. see pump control based on schedule, (0113, Figure 4-409, 0089 e.g. “ Field module 400 is one of a plurality of field modules in a field module matrix. Field module may be connected to one or more sensors 408 and one or more devices 409,” see valves/pumps, see also 0014, 0044)

a user terminal comprising a user interface, the user terminal being configured to (Figure 1-113, 1000, 108)

output system information via the user interface based on sensor data provided by the sensor, 0049-0051 e.g. see displaying status for control)
control the watering pump to operate in accordance with the operational mode (Fekete, 0089, 0092, 0044, 0082, 0084, 0087, 0142 e.g. see scheduled control of valve/pump as reading on determine an operational mode of the water pump, where the schedule is stored in memory 406, 0092), see also 0051, 0082, 0092 e.g. “for example, and without deviating from the scope of the present invention, scheduler 209 may be provided with information to be scheduled such as times and dates on which to turn valves or pumps on and off”)
delegate operational control of the system to a second user in response to a delegation input provided by a first user via the user interface (Fekete, 0077 e.g. “ In an exemplary embodiment, each action or query available in the system has permissions set for certain users and groups that allow hierarchal security. For example, users in a “Maintenance” group should be able to turn valves on and off for testing, but not alter scheduling coefficients. Likewise, a “Site Manager” user should have full control over the system, including which permissions other users or user groups may have access to. This configuration of user permissions, managed by user security service 207, may be desirable particularly in large scale irrigation systems that may comprise several personnel on and off the field.”)

Claim 18. 
   Fekete teaches the system of claim 12, wherein the user terminal is configured to execute an app that provides an option for delegating operational control of the system to the second user ((Fekete, 0077 e.g. “ In an exemplary embodiment, each action or query available in the system has permissions set for certain users and groups that allow hierarchal security. For example, users in a “Maintenance” group should be able to turn valves on and off for testing, but not alter scheduling coefficients. Likewise, a “Site Manager” user should have full control over the system, including which permissions other users or user groups may have access to. This configuration of user permissions, managed by user security service 207, may be desirable particularly in large scale irrigation systems that may comprise several personnel on and off the field.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062) 


Claim 2. 
Fekete teaches a system (ABSTRACT, Figure 4), comprising:

sensor equipment comprising a sensor disposed on a parcel of land (0039, Figure 8(a), 0050, Figure 4-408, 0089 e.g. “ Field module may be connected to one or more sensors 408 and one or more devices 409.”)

watering equipment configured to selectively apply water to the parcel of land, the watering equipment comprising a watering pump operably coupled to a water source and400 is one of a plurality of field modules in a field module matrix. Field module may be connected to one or more sensors 408 and one or more devices 409,” see valves/pumps)

a user terminal comprising a user interface, the user terminal being configured to display system information based on sensor data received from the sensor (Figure 1-113, 1000, 108)

a gateway (Figure 1-104) configured to communicate with the sensor equipment, the watering equipment, and the user terminal (Figure 1)

        Fekete does not expressly teach the water line limitations as described below.  Croft teaches the water line limitations as described below.
a water line to alternately couple the water source to and isolate the water source from the water line (Croft, ABSTRACT, Figure 1, Figure 2, Col 4 lines 1-12)

   Therefore, before the effective filing  date of the claimed invention, one of ordinary skill in the art applying the teachings of Croft (e.g. selectively isolating water flow' from a water source to a destination), to the teachings of Fekete (e,g, supplying water from a source pump to irrigation controllers via lines), would achieve an expected and predictable result via combining said elements using known methods of integration. In particular, one of ordinary skill in the art adapting the segment between the pump and irrigation lines and/or water source to irrigation lines to integrate the water isolation line, as per Croft, would achieve an expected and predictable result of isolating water flow for the purpose of troubleshooting leaks, mitigating against damage, and regulating the flow from the pumping station to the irrigation controller.

Fekete, as modified by Croft, teaches:

wherein the watering equipment comprises processing circuitry (Figure 4-401) configured to:

determine an operational mode of the watering pump (Fekete, 0089, 0092, 0044, 0082, 0084, 0087, 0142 e.g. see scheduled control of valve/pump as reading on determine an operational mode of the water pump, where the schedule is stored in memory 406, 0092)

direct the watering pump to operate in accordance with the operational mode (0051, 0082, 0092 e.g. “for example, and without deviating from the scope of the present invention, scheduler 209 may be provided with information to be scheduled such as times and dates on which to turn valves or pumps on and off”)

wherein the user terminal is configured to delegate operational control of the system to a second user in response to a delegation input provided by a first user via the user interface (Fekete, 0077 e.g. “ In an exemplary embodiment, each action or query available in the system has permissions set for certain users and groups that allow hierarchal security. For example, users in a “Maintenance” group should be able to turn valves on and off for testing, but not alter scheduling coefficients. Likewise, a “Site Manager” user should have full control over the system, including which permissions other users or user groups may have access to. This configuration of user permissions, managed by user security service 207, may be desirable particularly in large scale irrigation systems that may comprise several personnel on and off the field.”

Claim 5. 
 Fekete teaches the system of claim 1 but does not expressly teach the display limitations as described below.  Fekete teaches the display and status limitations as described below
    wherein the user interface is configured to display a status of the watering pump, the status indicating the operational mode of the watering pump (Fekete, 0049-50 e.g. see pump states, and see 00184, 0098, 0049, 0050 for obtaining system status e.g. “In the present disclosure, a “system status” refers to irrigation system 111's status as a whole, being comprised of a totality of variables relating to the operation of irrigation system 111. For example, and without deviating from the scope of the present invention, such variables may include, but are not limited to: line pressures, total and local system flows, pump speed and output, sprinkler head state (e.g. on/off/not responding), soil moisture, current weather/evapo-transpiration (ET), historical weather/ET, forecasted weather, system component malfunction, and any arbitrary or calculated restrictions on irrigation system 111's operation,” see also 0053 e.g. “These GUIs are desirable to enable users to monitor the status and history of operation of irrigation system 111, receive alerts regarding important system events, and modify the configuration for irrigation system 111 as a whole, as well as each individual component thereof, such as schedules for field modules 105 and 106.”)
    
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Fekete and Danner would achieve an expected and predictable via adapting the display of Fekete to display the status limitations as described above.  Fekete teaches a GUI for providing status and history as well as a system for obtaining pump status and mode of operation.  Since displaying state data to a user optimizes control based on user feedback, an improved invention is realized

Claim 8. 
    Fekete teaches the system of claim 1, wherein the user terminal is configured to execute an app that provides an option for delegating operational control of the system to the second user (Fekete, 0077)


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062) in view over Danner (PG/PUB 20070208857)

Claim 3. 
  The cited combination of prior art teaches the system of claim 1 but does not expressly teach disable operational control after the duration of time; however, Danner teaches disable operational control after the duration of time.
   wherein the user terminal is further configured to:
receive, with the delegation input, a duration of time for delegation of operational control of the system to the second user (Fekete, 0077 e.g. see “testing” as reading on a duration of time)
enable operational control of the system by the second user during the duration of time (Fekete, 0077, see also Danner, 0055 for start and end times for access-based control)
disable operational control of the system by the second user after the duration of time (Danner, 0055 e.g. “The access start time may define a start time, e.g., a time of day, at which the entitlement is to become active. In a similar manner, the access end time may define an end time at which the entitlement is to become inactive. In another embodiment, a duration value, rather than an end time, may be specified such that the entitlement is activated on authorized days at the start time for a duration specified by the duration value,” see inactivating as reading in disabling.)
    
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Fekete and Danner would achieve an expected and predictable result comprising: receive, with the delegation input, a duration of time for delegation of operational control of the system to the second user enable operational control of the system by the second user during the duration of time  disable operational control of the system by the second user after the duration of time.  One of ordinary skill in the art would be motivated to apply Danner to Fekete to regulate a duration of access control consistent with the security functions described in Fekete, see providing a benefit of conditional permissions as described, Danner, 0017-0020.

Claim 4. 
   The system of claim 1 but does not teach the date range limitations as described below.  Danner teaches the date range limitations as described below.
    wherein the user terminal is further configured to:
receive, with the delegation input, a date range for delegation of operational control of the system to the second user, the date range comprising a start date and an end date (Danner, 0055 e.g. “The access start time may define a start time, e.g., a time of day, at which the entitlement is to become active. In a similar manner, the access end time may define an end time at which the entitlement is to become inactive. In another embodiment, a duration value, rather than an end time, may be specified such that the entitlement is activated on authorized days at the start time for a duration specified by the duration value,” see inactivating as reading in disabling.)

enable operational control of the system by the second user during the date range; and
disable operational control of the system by the second user outside of the date range (Danner, 0055 e.g. “The access start time may define a start time, e.g., a time of day, at which the entitlement is to become active. In a similar manner, the access end time may define an end time at which the entitlement is to become inactive. In another embodiment, a duration value, rather than an end time, may be specified such that the entitlement is activated on authorized days at the start time for a duration specified by the duration value,” see inactivating as reading in disabling.)

Claim 4 is rejected under the same rationale and combination of prior art set forth in claim 3. 


Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062) in view over O-Connor (USPN 8615329) 
Claim 6. 
   The cited combination of prior art teaches the system of claim 1 but does not expressly teach a touch screen display.  O’Connor teaches a touch screen display as described below
    wherein the user interface comprises a touch screen display (Col 14 lines 28-35)
 
One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Fekete and Danner would achieve an expected and predictable result comprising a touch screen display.  One of ordinary skill in the art would be motivated to facilitate user interaction via a touch screen display via applying O’Connor (e.g. same field of endeavor as water distribution and control, ABSTRACT; is reasonably pertinent to a problem of obtaining user data via a display; and would yield an improved user interface.



Claims 7 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062)  in view over Cahill (PG/PUB 20090210386) in view over Ng (PG/PUB 20040250120)
   The combination of prior art teaches the system of claim 1 but does not expressly teach the delegation via the user terminal limitations and operational control via the second user terminal limitations as described. Cahill teaches operational control via a second user terminal and Ng teaches delegating operational control to the second user via a second terminal as described below.
      wherein the system further comprises a second user terminal (Fekete, Figure 1-113)
      wherein the user terminal is configured to delegate operational control of the system to the second user to perform the operational control via the second user terminal (Fekete, Figure 1-113 vs. 108 e.g. see where only one terminal provides operational control of the system, but see Cahill as providing operational control via two user terminals, see also Ng for delegating control from a first user interface to enable other users access and control of other devices, 0020 e.g. “In one embodiment of the invention, a system and method are provided for implementing a distributed, capability-based, authorization architecture for controlling access to objects, services and/or other resources of an organization's computing environment (e.g., physical devices, logical devices, programming objects), see also assigning access rights and permissions to second users for access and control of second devices,  0023 e.g. “Thus, a permission or privilege may be granted directly to a user, or may be granted to a role to which users can be assigned. In these embodiments, privilege information is associated with subjects (e.g., users, roles) rather than objects (e.g., resources). Because the number of objects may be much greater than the number of subjects in a computing environment, a distributed capability-based authorization architecture based on subjects will generally be easier to manage than an object-based authorization scheme (e.g., using ACLs), see also 0031, 0060, 0074)
     One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Cahill, namely providing two user terminals to implement process control functions, to the teachings of Fekete, namely providing first and second user terminals with at least one providing operational control, would achieve an expected and predictable result via adapting the second user terminal of Fekete to implement process control.  One of ordinary skill in the art would be motivated to duplicate process control functions across multiple terminals to facilitate distributed process control, as described, Cahill, ABSTRACT.
    One of ordinary skill in the art before the effective filing date of the claimed invention adapting the user terminal (e.g. server 100) of Fekete to integrate the means for assigning permissions for a second user to access and control a physical device, as per Ng, when applied to a physical device/second user terminal of Fekete, would achieve an expected and predictable result of controlling a second users access to the second user terminal, as modified by Cahill, for enabling operational control.  Fekete addresses user permissions for control; Ng provides a means to regulate user permissions to access and control resources.  One of ordinary skill in the art would be motivated to apply Ng to facilitate assigning user permissions for control purposes, as described by Ng, for scaling authorization, see 0003-0008.

Claim 10.
    Fekete teaches the system of claim 1 further comprising a second user terminal (Figure 1-113) but does not teach the operational mode via the second user terminal.  Cahill teaches operational control via the second terminal and Fekete teaches assigning user permissions and Ng teaches assigning permissions to second users regulating access and control to physical resources (e.g. analogous to second user terminal). 
wherein the second user terminal is configured to change the operational mode of the watering pump in response to an input provided by the second user on the second user terminal when operational control has been delegated to the second user.(supra claim 7)
     Claim 10 is rejected under the same rational and combination of prior art set forth in claim 7.


Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062)  in view over Ng (PG/PUB 20040250120)

Claim 9. 
    Fekete teaches the system of claim 1 but does not teach the second user is selected to determine which user is to be delegated control.  Ng teaches the second user is selected to determine which user is to be delegated control.
       wherein the user terminal is configured to receive a delegated user selection via the user interface indicating that the second user has been selected to determine which user is to be delegated operational control (NG, 0097 e.g. “In the illustrated embodiment of the invention, to properly bootstrap the permission-based administrative model, the default security policy is modified to grant appropriate AdminPermissions to the security administrator(s) that administer the policy. For example, the AdminPermissions may be (pre-)granted to an administrative group or role whose members are responsible for administering the policy. These administrators can then delegate administrative responsibilities to other administrators as necessary, by granting the proper AdminPermissions,” see the first and second users of Fekete, 0077)

    One of ordinary skill in the art before the effective filing date of the claimed invention adapting the user terminal (e.g. server 100) of Fekete to integrate the means for assigning permissions for a second user to access and control a physical device, as per Nh, when applied to a physical device/second user terminal of Fekete, would achieve an expected and predictable result of controlling a second users access to the second user terminal  for enabling operational control.  Fekete addresses user permissions for control; Ng provides a means to regulate user permissions to access and control resources.  One of ordinary skill in the art would be motivated to apply Ng to facilitate assigning user permissions for control purposes, as described by Ng, for scaling authorization, see 0003-0008.


Claim 11.
   Feketee, as modified by NG, teaches the system of claim 9, wherein the second user terminal is configured to prevent a change to the operational mode of the watering pump by the second user on the second user terminal when operational control has not been delegated to the second user (supra claim 9, supra claim 2 e.g. see determining access and control permissions for a second user for  second user terminal)


Claims 12, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062)  in view over Ng (PG/PUB 20040250120) in view over Goldberg (USPN 8408229)
Claim 12. 
    Fekete teaches the system of claim 9 but does not expressly teach the threshold limitations as described below.  Goldberg teaches the threshold limitations as described below
    wherein the operational mode of the watering pump is an intelligent mode 
wherein, in the intelligent mode, the watering pump operates based upon a relationship between the sensor data and a threshold (Col 16 lines 27-44 e.g. see controlling pump based on dry levels)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Fekete and Goldberg would achieve an expected and predictable result of automatically controlling a pump based on sensor threshold levels.  One of ordinary skill in the art would be motivated to apply Goldeberg because its in the same field of endeavor as watering; is reasonably pertinent to the problem of controlling pump operation; and provides an improved means for detecting soil moisture, as escribed, Col 6 lines 20-40.


Claim 16. The system of claim 12, wherein the user interface is configured to display a status of the watering pump, the status indicating the operational mode of the watering pump, supra claim 5
  Clam 16 is rejected under the same rationale and Fekete set forth in claim 5.

Claim 19.
    The system of claim 12, wherein the user terminal is configured to receive a delegated user selection via the user interface indicating that the second user has been selected to determine which user is to be delegated operational control, supra claim 9 claim 1

Claim 19 is rejected under the same rationale and combination of Fekete and NG as set forth in claim 9.


Claim 21. 
    The system of claim 19, wherein the second user terminal is configured to prevent a change to the operational mode of the watering pump by the second user on the second user terminal when operational control has not been delegated to the second user (NG, supra claim 11, e.g. see determining access and control permissions for a second user for  second user terminal, see NG as teaching preventing operational control based on determined permissions of a second user, see claim 1 e.g. “determining whether the first subject possesses said first admin permission.”), supra claim 11
    Claim 21 is rejected under the same rational set forth in claim 11 based on the teachings of Ng.
         



Claim 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062)  in view over Ng (PG/PUB 20040250120) in view over Goldberg (USPN 8408229) in view over Danner (PG/PUB 20070208857).

Claim 14. 
 The system of claim 12, wherein the user terminal is further configured to:
receive, with the delegation input, a duration of time for delegation of operational control of the system to the second user, supra claim 3
enable operational control of the system by the second user during the duration of time; supra claim 3
disable operational control of the system by the second user after the duration of time, supra claim 3

Claim 14 is rejected under the same rational and combination of Danner and Fekete as set forth in claim 3

Claim 15. 
    The system of claim 12, wherein the user terminal is further configured to:
receive, with the delegation input, a date range for delegation of operational control of the system to the second user, the date range comprising a start date and an end date; supra claim 4
enable operational control of the system by the second user during the date range; supra claim 4
disable operational control of the system by the second user outside of the date range, supra claim 4
 Claim 15 is rejected under the same rationale and combination of Fekete and Danner as set forth in claim 4.

Claims  17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fekete (PG/PUB 20110190948) in view over Croft (PG/PUB  USPN 6491062)  in view over Ng (PG/PUB 20040250120) in view over Goldberg (USPN 8408229)  in view over Cahill (PG/PUB 20090210386) 

Claim 17. The system of claim 12, wherein the system further comprises a second user terminal;
wherein the user terminal is configured to delegate operational control of the system to the second user to perform the operational control via the second user's user terminal, supra claim 7

Claim 17 is rejected under the same rationale and combination of Fekete, Cahill, and NG set forth in claim 7

Claim 20. 
    The system of claim 12 further comprising a second user terminal;
wherein the second user terminal is configured to change the operational mode of the watering pump in response to an input provided by the second user on the second user terminal when operational control has been delegated to the second user, supra claim 10
  
   Claim 20 is rejected under the same rationale and combination of Fekete, Cahill, and NG set forth in claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Irrigation Control based on Sensor Data
             4545396  6267298  20120175425  10362739 7201333   20020100814 10225996
Access Control rules
20080289036 – time-based control (e.g. Computer implemented method, system and computer usable program code for providing time-based control of user access in a data processing system utilizing a Role-Based Access Control model. A computer implemented method for providing time-based control of user access in a data processing system utilizing a Role-Based Access Control model includes providing at least one timing attribute for a role, wherein each at least one timing attribute specifies a timing condition by which a user is enabled to use the role. The user is enabled to use the role pursuant to satisfying the at least one timing attribute.
10671028 - Process Control Permissions w/expiration date (e.g. In embodiments, the permissions are created as tokens or entries in a database 312 stored in a memory associated with the supervisor engine 106. Each permission token defines the target function (e.g., wiring checkout), the target equipment, the ID(s) of the worker(s) assigned to the work item, and, optionally, the expiration time and date of the token. Permission tokens may be required for all work items, for some work items, for work items associated with specific equipment or equipment types, with particular target functions (i.e., work item tasks), and the like. The permission token gives specific access rights to the mobile personnel assigned to the work item, and can be revoked by the system and at any time. In some embodiments, permission may also be dependent on external factors. For example, a permission token may specify that a mobile worker has permission to perform a target function during a particular time period, during a particular plant event (e.g., during a shutdown of an area of the plant), etc”)
20170300849 (e.g.  method comprises transmitting by the processor, via a task delegation module, the request to perform the at least one task, the deadline associated with the at least one task, and the location associated with the at least one task, to the at least one technician. Further method comprises assigning by the processor, via the task delegation module the at least one technician with permission levels required by the at least one technician to perform the at least one task. Further method comprises requesting by the processor, via the task delegation module, the at least one technician to perform the at least one task. Further method comprises receiving by the processor via the task delegation module, a confirmation message from the at least one technician, to perform the at least one task. Further method comprises presenting by the processor via a display module, the at least one technician with information associated with the at least one task and the plurality of task)

7366812 (e.g. A method, system, and firewall for controlling access to resources within an information technology (IT) system. Commands received from a requesting entity request access to a resource associated with each command. An assigned authority level of the requesting entity is identified. At least one required authority level of the requesting entity is determined for each command as a function of each command and a resource criticality classification of the resource associated with each command. The requesting entity is granted or denied the requested access to the resource associated with each command if a determination has been made that each condition of at least one specified condition has or has not been satisfied, respectively. The at least one specified condition is specific to each command and includes a condition of the assigned authority level matching or exceeding an authority level of the at least one required authority level of each command.

20070208857 – see remote access and irrigation control

7240360 20140365628  20100281173 20090249442 – assigning other computers console functions  
20030225766  10397232 – restricting command on specific computing node
20120159579 – access/permission to resources for control



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117